Wade, J.
1. Although motions for new trials based on newly discovered evidence are not favored by the courts, a new trial should be granted if the conviction of the accused rests upon circumstantial evidence alone, and the newly discovered evidence is direct and positive in character as to the innocence of the defendant, and such testimony would, if the witness be credited, produce a different result on a second trial. See Dougherty v. State, 7 Ga. App. 91 (66 S. E. 276).
2. The motion for a new trial based on newly discovered evidence met all the requirements of law; it does not appear that the alleged newly discovered testimony could have been obtained at the trial by the exercise of reasonable diligence, and the ends of justice require that a new trial be granted.

Judgment reversed.


Russell, C. J., absent.

Hal B. Wimberly, for plaintiff in error.
8. P. New, solicitor, contra.